Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are cancelled.  Claims 17-24 are new.  Claims 16-24 are pending.

Priority
This application is a 371 of PCT/JP2019/002110 01/23/2019.
Acknowledgment is made of applicant's claim for foreign priority based on applications JAPAN 2018-009872 01/24/2018 and JAPAN 2018-046752 03/14/2018.

Election/Restrictions
Applicant’s election without traverse of Group III (claim 16 and new claims 17-24) drawn to the method of improving/inhibiting dementia or short-term memory impairment comprising administering p-coumaric acid in the reply filed on 5/13/22 is acknowledged.
Claims 16-24 are examined herein insofar as they read on the elected invention and species.

Claim Objections
Claim 16 is objected to because of the following informalities:  the claim states “administering an effective amount of an agent comprising p-coumaric acid as to a subject in need thereof”, which is clumsy and somewhat unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-24 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) the administration of a natural product. This judicial exception is not integrated into a practical application because the patient population is sufficiently broad that it can functionally encompass everyone.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed inhibition of dementia or short-term memory impairment can be reasonably applied to anyone and everyone, e.g. the inhibition of such a problem can be a benefit to everyone, regardless of their current health, so the claimed patient population is everyone.  Further, the claimed active agent is an element in a large number of common foods and comestibles, so the average person is exposed to it routinely (e.g. it is commonly found in many fruits, herbs, grains, vegetables, etc.; see, for example, Kehan Pei, Juanying Ou, Junqing Huang and Shiyi Oua, p-Coumaric acid and its conjugates: dietary sources, pharmacokinetic properties and biological activities, J Sci Food Agric 2016; 96: 2952–2962), which would be covered by the current claims as drafted.  It is not appropriate to attempt to claim the administration of common food items.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 17, 19-21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caruana et al. (Caruana M, Cauchi R and Vassallo N (2016) Putative Role of Red Wine Polyphenols against Brain Pathology in Alzheimer’s and Parkinson’s Disease. Front. Nutr. 3:31. doi: 10.3389/fnut.2016.00031) as evidenced by the Phenol-explorer Concentration data for p-Coumaric acid in Wine [Red] webpage (copy attached; retrieved 5/20/22).
Caruana et al. discloses the treatment of Alzheimer’s disease (see, for example, the title and the whole document) comprising the administration of 1-4 glasses of red wine a day (see, for example, EPIDEMIOLOGICAL STUDIES ON RED WINE on pg. 5) which contains p-coumaric acid (see, for example, Table 1 on pg. 3).
Phenol-explorer evidences that red wines typically have on average 3 mg/100 ml of p-coumaric acid (calculated by the Examiner from the data therein).
Thus, Caruana et al. discloses the administration of 4.5-18 mg of p-coumaric acid per day to the instant patient population.
With respect to the limitation(s) drawn to the agent further comprising amino acids, proteins, carbohydrates, sweeteners, minerals, vitamins, flavorings, etc.; these are all well-known to both the skilled artisan and the layman to be in wine.

Claim(s) 16-18, 20-21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Hyun-Bum Kim, Seok Lee, Eun-Sang Hwang, Sungho Maeng, Ji-Ho Park, p-Coumaric acid enhances long-term potentiation and recovers scopolamine-induced learning and memory impairments, Biochemical and Biophysical Research Communications 492 (2017) 493-499; of record).
Kim discloses the long-term potentiation and recovery of learning and memory impairments via the administration of p-coumaric acid (see, for example, the title, the abstract, and the whole document).  The memory impairment(s) include Alzheimer’s disease and dementia (see, for example, the Introduction on pg. 493).  The p-coumaric acid was administered orally (see, for example, 2.2. Care of animals and group assignment for behavioral measure on pg. 494 and Figure 3) in an amount of, for example, 30 mg/kg (the Examiner calculates that for an eight-week-old male Sprague-Dawley rat the dose would be about 7 mg).
The disclosure of Kim et al. is clearly drawn towards a method of treatment that would be applied to humans, and therefore one of ordinary skill could have immediately envisaged treating a human for dementia or short-term memory impairment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Hyun-Bum Kim, Seok Lee, Eun-Sang Hwang, Sungho Maeng, Ji-Ho Park, p-Coumaric acid enhances long-term potentiation and recovers scopolamine-induced learning and memory impairments, Biochemical and Biophysical Research Communications 492 (2017) 493-499; of record) as applied to claims 16-18, 20-21, 23 and 24 above.
The instant claims are generally drawn to the method of improving dementia or short-term memory impairment comprising administering comprising p-coumaric acid in an excipient (related to claim 19) in an amount of 100-700 μg/g based on the total amount of the agent (related to claim 22).
Kim et al. discloses as above, and further teaches that the effects of the p-coumaric acid are dose-dependent (i.e. that the amount needs to be adjusted for the appropriate patient population; see, for example, the abstract), and discloses several different concentrations that were implemented to test the efficacy (e.g. 10, 50, and 100 μM; see, for example, 3. Result on pg. 495 and Figure 1) including in vitro assays (i.e. use in an excipient).  Thus, Kim et al. teaches that different amounts were used, that the amount needs to be adjusted and tested for the specific purpose/patient population at hand, and that the p-coumaric acid can be used in an excipient and at different concentrations in said excipient.
Kim et al. does not specifically disclose the amount of p-coumaric acid between 100-700 μg/g based on the total amount.
It would have been obvious to treat with 100-700 μg/g of p-coumaric acid based on the total amount because the prior art teaches just such an adjustment.
One of ordinary skill would have been motivated to treat with 100-700 μg/g based on the total amount of p-coumaric acid because the prior art teaches that the p-coumaric acid was used, was used in excipients, that the concentration was varied, that the different amounts provided for different efficacies, and that the amounts can and should be adjusted.  One of ordinary skill would have applied the teachings held within the prior art, and would have modified the relative amounts of p-coumaric acid and the excipients, including to between 100-700 μg/g based on the total amount, during the routine experimentation and optimization of the disclosed methods of treatment, and would have done so with a reasonable expectation of success in making an improved composition of p-coumaric acid for treatment.  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 

Conclusion
Claims 1-15 are cancelled.  Claims 16-24 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627